Citation Nr: 9918047	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for disability residual to 
claimed herbicide exposure, to include a liver, gastro-
intestinal or other disorder, with the exception of Epstein-
Barr Syndrome.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that entitlement to direct service connection 
to a gastro-intestinal disorder was previously denied by 
rating decisions dated in March 1975 and January 1989, and, 
that the Board denied reopening such claim in November 1991.  
However, subsequent to that decision, the veteran requested 
his claim be reopened and evaluated as disability resulting 
from Agent Orange exposure.  Thus, it appears the RO reopened 
the veteran's claim based on promulgation of the Agent Orange 
Act of 1991, amounting to a change in the law that would 
provide the functional equivalent of new and material 
evidence.  See Akins v. Derwinski, 1 Vet. App. 228 (1991).  
Accordingly, the Board finds that the claim must be treated 
as reopened.  Since the RO treated the claims without regard 
to the finality of the prior adjudications, the veteran has 
not been prejudiced by the technical failure to make a 
determination as to whether new and material evidence has 
been submitted, and it would not be prejudicial for the Board 
to consider the issues of service connection for a gastro-
intestinal disorder on a de novo basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran has any liver or gastro-intestinal disorder, 
or other disability etiologically related to claimed exposure 
to Agent Orange or other herbicide during active service.



CONCLUSION OF LAW

No liver, gastro-intestinal or other disability was incurred 
as a result of Agent Orange exposure incident to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the United States Air Force from 
November 1970 to November 1974, to include one year of 
service in Thailand.  He had no service in the Republic of 
Vietnam.  Reports of examination and history completed upon 
the veteran's entrance into service show no gastro-intestinal 
or liver complaints or diagnoses of liver or gastro-
intestinal disorders.  A service medical record dated in 
November 1970 shows that the veteran complained of stomach 
cramps, diarrhea and nausea.  Also in October 1971, the 
veteran complained of stomach cramps of one weeks' duration; 
the impression was mild enteritis.  In June 1972, the veteran 
complained of stomach cramps and diarrhea for which he 
received some medications.  The veteran reported some 
continued stomach pain and feeling feverish.  A later June 
record shows an impression of probable resolving 
gastroenteritis.  In December 1972, the veteran complained of 
a "flu syndrome."  Service dental history records reflect 
that in March 1974 the veteran reported evaluation for 
stomach complaints.  Reports of medical examination and 
history dated in July 1974 includes notation of treatment by 
a private physician for an intestinal virus, without 
complications or sequelae, except for a recent weight loss.  
(A summary bill statement from J.B., M.D., dated in March 
1974, reflects a diagnosis of intestinal virus.)  In 
October 1974, the veteran complained of abdominal gas of 
seven months' duration, as well as diarrhea several times 
monthly.  He claimed having had an intestinal infection for 
seven months, since returning from Southeast Asia, and the 
service examiner noted that such had been treated with 
apparently good results; no diagnosis was offered.  Later in 
October, the veteran again complained of diarrhea and cramps; 
the impression was to rule out colon pathology.  Service 
records show no diagnosed liver or gastro-intestinal disorder 
other than in-service treatment for an intestinal virus.

In January 1975, the veteran reported for a VA examination.  
He complained of a history of abdominal cramps and diarrhea, 
as well as weight loss, continuing after service.  
Urinalysis, and serologic and hematologic testing were 
interpreted as normal.  Barium enema and gastro-intestinal 
testing revealed no abnormalities.  The impression was no 
evidence of gastro-intestinal tract disease.

A VA outpatient record dated in November 1975 shows that the 
veteran complained of being unable to regain the weight he 
lost and that he had only a fair appetite.  No diagnosis was 
offered.  A record dated in March 1981 includes notation that 
the veteran's weight continued to be low and that recent 
testing was unremarkable.  In June 1986, the veteran sought 
referral for mental health evaluation.  He reported weight 
loss during service.

The claims file contains records of Dr. J.B., reflecting 
notation of weight loss, abdominal cramps and diarrhea in 
March 1974; weight loss in May 1981; and evaluation for 
diarrhea with an impression of enteritis in October 1982.  
Dr. J.B.'s records also show treatment and evaluation for ear 
complaints.

In March 1982, a VA Agent Orange examination was completed.  
The veteran reported being in defoliated areas while in 
Thailand.  He also stated that he drank the local water.  He 
reported  a 60 pound weight loss while "in Vietnam" which 
he never regained.  He stated that when he first returned 
home he had episodes of intractable vomiting, abdominal 
cramps and leg cramps.  No diagnoses were shown pertinent to 
the gastro-intestinal system or liver.

The claims file contains a report of VA examination dated in 
April 1991.  The veteran indicated he had Epstein-Barr Virus, 
no appetite, and that he had not gained any weight.  He 
denied diarrhea or vomiting.  The examiner noted that his 
history was very vague and that the veteran did not complete 
the x-ray examination.  There was no diagnosis of any gastro-
intestinal disorder.

Other VA records in the claims file show treatment for ear 
complaints, and a December 1994 record shows a diagnosis of 
acute bronchitis.  Also of record are reports of VA 
examination pertinent to evaluation of the veteran's ear 
complaints.

In August 1996, the veteran submitted background materials 
pertinent to porphyria cutanea tarda (PCT).

In March 1999, the veteran submitted letters from A.M., M.D., 
dated in March and May 1988.  Those letters indicate that the 
veteran was initially seen in February 1988 with complaints 
of chills, nausea, extreme fatigue and diarrhea, and that he 
was treated for pharyngitis and viral gastroenteritis.  A 
complete blood count with differential was stated to be 
indicative of an infection that was chronic and had been 
long-term.  Dr. A.M. indicated that Ebstein-Barr was a viral 
syndrome that "most likely was lying dormant " in the 
veteran's body.

Basic Laws and Regulations

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. 1110, 1131 
(West 1991); 38 C.F.R. 3.303(a) (1997).  For certain 
conditions, including organic diseases of the nervous system, 
service connection may be granted if such disorder is 
manifested to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1997).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

Specifically, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

A "herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era. 38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii). 

A disease, associated with exposure to certain herbicide 
agents listed in 38 C.F.R. §3.309 will be considered to have 
been incurred in service even though there is no evidence of 
such disease during the period of service.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(a).

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; PCT; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); acute and 
subacute peripheral neuropathy; and prostate cancer.  
38 C.F.R. § 3.309(e).  For the purposes of that section, 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. 3.309(e), Note 2 (1998).  
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).

Notwithstanding the foregoing, the veteran is not barred from 
presenting evidence of a direct causal connection between his 
peripheral neuropathy and service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, the Board first notes the absence of a 
competent diagnosis of any of the presumptive herbicide 
diseases.  Despite the veteran's contentions, via submission 
of materials relevant to PCT, there is no competent diagnosis 
of such in the instant record.  Nor is there any competent 
diagnosis of record of any other disease listed under 
38 C.F.R. § 3.303.  Absent objective and competent evidence 
of some disease or disability for which service connection 
might be granted on a presumptive basis, the veteran is not 
entitled to the in-service presumption of exposure to a 
herbicide agent or to presumptive service connection.  See 
McCartt v. West, No. 97-1831 (U.S. Vet. App., February 8, 
1999).  The Board notes that other than his own statements, 
there is no evidence relevant to the veteran's claimed 
exposure to Agent Orange or other herbicide agent during 
service.

The Board continues to note that any claim for service-
connection for a disability, no matter what the theory upon 
which entitlement is based, must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this case, although the record includes notation 
of a few instances of treatment for enteritis in service and 
shortly after service, such is negative for any diagnosed 
liver and/or gastro-intestinal disability.  As such, there is 
no basis upon which any gastro-intestinal or liver disability 
may be service connected.  The Board notes the diagnosis of 
bronchitis contained in the record; however, there is no 
competent evidence that such bronchitis is chronic and 
disabling, or that such is causally related to any herbicide 
exposure during service.  Nor, even assuming arguendo the 
veteran's potential exposure to herbicides while in service, 
is there any diagnosed disability which has been attributed 
by a competent medical professional to Agent Orange or other 
herbicide exposure.  Rather, the sole support for such 
contention is the veteran's own argument.  As discussed 
above, he is not competent to provide either the requisite 
diagnosis or nexus opinion to well ground his claim.  See 
Espiritu, supra.  Absent such, his claim is not well 
grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

To the extent that the veteran has made contentions relevant 
to Epstein-Barr Syndrome, such matter will be discussed in 
the remand portion of this decision.



ORDER

Service connection for residuals of claimed Agent Orange 
exposure, to include a liver and/or a gastro-intestinal 
disability, is denied.


REMAND

The Board notes that the veteran, in a statement dated in 
August 1989, requested entitlement to service connection for 
Epstein-Barr Syndrome.  The RO denied such claim in a rating 
decision dated in September 1989, and notified the veteran of 
that decision by letter dated in October 1989.  In his VA 
Form 1-9, accepted in October 1989 as a substantive appeal 
with respect to the issue of entitlement to service 
connection for a gastro-intestinal disorder, the veteran 
included comment relevant to the diagnosis of the Epstein 
Barr virus only in recent years, after many years of gastro-
intestinal symptomatology.  The Board also notes that, in 
March 1999, the veteran submitted additional medical evidence 
ostensibly in support of his perfected appeal with respect to 
service connection for a liver and/or gastro-intestinal 
disorder claimed as secondary to Agent Orange exposure.  
However, a review of that evidence reflects diagnoses, 
findings and comments pertinent to the Epstein-Barr Syndrome.  
From the above, it appears that the veteran is pursuing a 
claim of entitlement to service connection for Epstein-Barr 
Syndrome as part of his gastro-intestinal claim.  However, 
such is a separate diagnosis and does not appear to be merely 
a varied name for a gastro-intestinal or liver disorder, the 
issues considered and developed for appeal.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996).  As such, 
the Board finds it to be a separate issue.  

Furthermore, the Board finds that a liberal reading of the 
veteran's statements, and his evident intent to pursue 
benefits based on Epstein-Barr Syndrome causing symptoms to 
include those affecting his gastro-intestinal symptom, that 
clarification should be obtained as to whether in fact he was 
intending, in his October 1989 VA Form 1-9, to express 
separate disagreement with the RO's denial of service 
connection for such disorder.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran for 
clarification as to his intent to appeal 
the denial of service connection for 
Epstein-Barr Syndrome.  As indicated 
thereafter, the RO should take further 
action, to include issuing a statement of 
the case and advising the veteran of the 
steps necessary to perfect an appeal.

2.  In the event the veteran perfects an 
appeal with respect to the issue of 
entitlement to service connection for 
Epstein-Barr Syndrome, the RO should make 
a determination as to whether such claim 
is well-grounded and ensure that all 
actions pursuant to either 38 U.S.C.A. 
§ 5103 or 38 U.S.C.A. § 5107(b) are 
accomplished as indicated. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

